UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-147245 OPTIONS MEDIA GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0444290 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) th Street, Ste. 300 Boca, Raton, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(561) 368-5067 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ Class Outstanding at November14, 2011 Common Stock, $0.001 par value per share 967,967,465shares OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations (Unaudited) for the Three and Nine Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 ITEM 4. CONTROLS AND PROCEDURES 39 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 40 ITEM 1A. RISK FACTORS 40 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 40 ITEM 4. (REMOVED AND RESERVED) 40 ITEM 5. OTHER INFORMATION 40 ITEM 6. EXHIBITS 40 SIGNATURES 41 EXHIBIT INDEX 42 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $200,311 and $212,583 at September30, 2011 and December31, 2010, respectively – Prepaid expenses Prepaid marketing expense – Other current assets Total current assets Property and equipment, net of accumulated depreciation of $78,995 and $47,566 at September30, 2011 and December31, 2010, respectively Prepaid marketing expense, net of current portion – Intangible assets, net of accumulated amortization of $93,750 and $367,361 at September30, 2011 and December31, 2010, respectively Other non-current assets Assets of discontinued operations held for sale – Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits – Deferred revenue Warrant liability – Note payable – Convertible notes payable – Due to related parties Other current liabilities Total current liabilities Notes payable, net of current portion – Total liabilities Commitments and contingencies (Note 12) Options Media Group Holdings, Inc. (OPMG) stockholders’ (deficit) equity: Preferred stock; $0.001 par value, 10,000,000 shares authorized Preferred stock; $0.001 par value Series A, 18,600 and none issued and outstanding at September30, 2011 and December31, 2010, respectively 19 – Preferred stock; $0.001 par value Series B, C, E, F, G none issued and outstanding at both September30, 2011 and December31, 2010 – – Preferred stock; $0.001 par value Series D, 483,633 and 1,856,797 issued and outstanding at September30, 2011 and December31, 2010, respectively Common stock; $0.001 par value, 1,500,000,000 shares authorized, 962,498,742 and 414,388,121 issued and outstanding at September 30, 2011 and December31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 3 OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended Sept. 30, 2011 Sept. 30, 2010 Sept. 30, 2011 Sept. 30, 2010 Net revenues $ Cost of revenues – Gross profit Operating expenses: Compensation and related costs Commissions – Advertising Rent General and administrative Impairment of software licenses – – Server hosting and technology services – – – Total operating expenses Income (loss) from continuing operations ) Other income (expense): Change in fair market value of warrant liability – ) – Other income – – Interest expense ) Settlement gain (loss) ) – ) Loss on extinguishment of debt ) – ) – Total other income (expense) ) ) Income (loss) from continuing operations ) ) ) Discontinued operations: Income (loss) from discontinued operations ) ) ) Gain from sale of discontinued operations – – – Income (loss) from discontinued operations, net ) ) Net income (loss) $ $ ) $ ) $ ) Preferred stock dividends ) – ) – Net income (loss) available to common stockholders $ $ ) $ ) $ ) Earnings (loss) per share, basic and diluted – continuing operations $ $ ) $ ) $ ) Earnings (loss) per share, basic and diluted – discontinued operations, net $ $ ) $ $ ) Earnings (loss) per share, basic and diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 4 OPTIONS MEDIA GROUP HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Stock granted to non-employees for services Stock granted to employees Stock granted for settlement Stock options granted to employees Stock options granted for settlement – Vesting of preferred stock Series C and E – Warrants price adjustment – Write-off of prepaid royalties – Change in fair market value of warrant liability – Impairment of intangible assets – Impairment of goodwill – Amortization of prepaid equity instruments – Amortization of prepaid expenses – Amortization of intangibles Amortization of debt discount – Depreciation Bad debt Extinguishment of debt – Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Other current assets ) Other non-current assets ) – Accounts payable ) Accrued expenses ) ) Customer deposits – Deferred revenues ) Due to related parties ) Other current liabilities ) ) Cash used in continuing operating activities ) ) Cash provided by (used in) discontinued operating activities ) Investing activities Purchases of property and equipment, net ) – Purchase of intangible asset – ) Purchase of software – ) Proceeds from sale of intangible asset – Purchase of anti-texting software ) – Cash used in continuing investing activities ) ) Cash used in discontinued investing activities – ) Financing activities Bank overdraft – ) Proceeds from sales of preferred stock Series A – Proceeds from sales of preferred stock Series G – Proceeds from sales of common stock Proceeds from warrants exercises – Proceeds from loans – Financing costs ) ) 5 OPTIONS MEDIA GROUP HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS – continued (UNAUDITED) Nine Months Ended September 30, September 30, Dividends paid ) – Repayments of loans ) ) Principal payments on capital lease obligations – ) Cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
